Exhibit 10(b)

Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

Term Sheet (the “Term Sheet”) for Modification of certain terms of the Pellet
Sale and

Purchase Agreements by and between Cliffs and Severstal

Dated and Effective June 15, 2009

 

1. Parties and                         Pellet                        
    Agreements:

Cliffs Sales Company (“Cliffs Sales”), The Cleveland-Cliffs Iron Company
(“Cliffs Iron”), Cliffs Mining Company (“Cliffs Mining” and together with Cliff
Sales and Cliffs Iron, “Cliffs”), have agreed to sell iron ore pellets and other
related products to Severstal North America, Inc. (“SNA” or “Severstal”) and
Severstal has agreed to purchase such iron ore pellets and related products from
Cliffs pursuant to the various agreements.

Dearborn Agreement: Specifically, in connection therewith, Cliffs and SNA are
parties to that certain Amended and Restated Pellet Sale and Purchase Agreement
dated January 1, 2006 (the “Dearborn Pellet Agreement”), as amended by the
April 29, 2008 Term Sheet for Amendment and Extension of the Amended and
Restated Pellet Sale and Purchase Agreement (the “April Term Sheet”), Term Sheet
for Modification of Certain Terms of Pellet Sale and Purchase Agreement by and
between Cliffs and Severstal dated and effective December 15, 2008 (the
“December 2008 Term Sheet”) and together with the April Term Sheet and the
Dearborn Pellet Agreement, the “Dearborn Agreement”) related to the sale and
purchase of Flux Pellets1 to and for SNA’s Dearborn, Michigan facility
(“Dearborn”).

Sparrows Agreement: SNA and Cliffs Sales are parties to that certain Agreement
for Sale of Reclaimed Iron Ore Units dated May 21, 2008 as modified by the
December 2008 Term Sheet (the “Sparrows Agreement”) related to the sale and
purchase of Iron Units to and for Severstal’s Sparrows Point, Maryland facility
(“Sparrows”).

 

2. Purpose:

By virtue of this Term Sheet, the Dearborn Agreement and the Sparrows Agreement
are hereby modified, but only to the extent that terms of this Term Sheet are
inconsistent with the terms of the Dearborn Agreement and the Sparrows
Agreement. All other terms and conditions as detailed in these Agreements remain
in full force and effect.

 

1

All capitalized terms not herein defined shall have the same meaning as set
forth in the relevant Dearborn Agreement or Sparrows Agreement, as the case may
be.



--------------------------------------------------------------------------------

Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

 

3. Dearborn                                 Agreement:

For the year 2009, Cliffs and SNA hereby agree that the 2009 Annual Nomination
for Dearborn shall be reduced by **** tons (the “Waived Tonnage”) to **** tons
from **** tons of **** Pellets provided that SNA timely complies with all of
SNA’s obligations to Cliffs under this Term Sheet and the Dearborn Agreement and
the Sparrows Agreement. Such tonnage to be purchased hereunder shall be priced
at $**** per gross ton (U.S. $**** per gross ton iron unit at an expected
natural iron content of ****%) f.o.b. Port of Marquette, Michigan and shall be
paid for by wire transfer of immediately available funds as follows:

 

Tonnage

 

Payment

 

Pre-paid Credit

 

Net Payment

 

Payment Date

****

 

****

 

****

 

****

 

****

SNA maintains the same remedies if Flux Pellets fail to meet the required iron
content as set forth Dearborn Agreement. The remaining tonnage of the 2009
Annual Nomination is to be priced in accordance with Paragraph 4A of this Term
Sheet. SNA shall have no further right to modify the 2009 Annual Nomination.

 

4.

SNA hereby agrees to satisfy its payment obligations under the Sparrows
Agreement by:

A. Purchasing **** tons of **** Pellets at $**** per gross ton f.o.b. **** Mine
for consumption at Dearborn and paying for such pellets as follows:

 

Tonnage Purchased

     

Payment Amount

     

Payment Date

****

   

****

   

****

Cliffs agrees that such tonnage will possess iron content and pellet quality
consistent with the Tilden Pellets as required in the Dearborn Agreement.

B. Upon ****, SNA shall purchase the **** pursuant to the Sparrows Agreement,
provided Cliffs Sales shall deliver no more than **** tons of ****. The price
shall be at a then fair market price delivered to Sparrows (with freight at the
expense of Cliffs from the ****) and shall be taken within one year of ****.
Sparrows will purchase this volume on an as needed basis, to the extent not
previously sold to third parties by Cliffs Sales, on net 30 day terms from the
date of shipment.

 

5. ****

The **** (as defined in the April Term Sheet) due in 2009 in the amount of $****
shall be restructured as $**** (the “Current Component”) and $**** (the
“Deferred Component”), each payable by wire transfer of immediately available
funds as described below:

A. (i) The **** Current Component shall be paid as follows:

 

Principal Payment

  

Due on or before

****

   ****

 

2



--------------------------------------------------------------------------------

Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

B. (i) The **** Deferred Component shall be paid as follows:

 

Principal Payment

  

Due on or before

****

   ****

(ii) Interest shall accrue on the Cumulative Deferral Balance, which is defined
as the cumulative difference between the **** in the Dearborn Agreement and the
payment schedule for the Current Component and the Deferred Component in the
Term Sheet beginning on June 15, 2009 at the higher of ****% or the Prime Rate,
plus **** basis points. Such interest shall be paid by SNA to Cliffs on or
before the last business day of each calendar quarter beginning September 2009
and continue until the principal balance of the Deferred Component has been paid
in full. The schedule below shows the calculation of the Cumulative Deferral
Balance to which interest, provided all principal and interest payments are made
in full and on time, is to be applied:

 

Start Date

  

End Date

   Scheduled
****    Revised
****.    Deferral    Cumulative
Def. Balance

****

  

****

  

****

  

****

  

****

  

****

 

3



--------------------------------------------------------------------------------

Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

 

6. Default                                     Remedies

A. In the event that SNA fails to fully and timely perform and comply with each
of SNA’s obligations under this Term Sheet, Cliffs shall retain all rights and
remedies available under this Term Sheet and the Dearborn Agreement and/or
applicable law, including without limitation:

1. The right of Cliffs to suspend performance under either the Dearborn
Agreement;

2. The right to set off, offset or recoup obligations owed by Cliffs to
Severstal against obligations owed by Severstal to Cliffs;

3. The right, at Cliffs’ option, to require SNA to purchase and pay for the
Waived Tonnage (or such portion thereof as Cliffs elects in its sole discretion)
from Cliffs at the price of $**** per ton; and

4. Any unpaid portion of the Current Amount or the Deferred Amount shall
automatically accelerate and be immediately due and payable and bear interest at
a default rate of the higher of ****% or the Prime Rate plus **** basis points
until it is paid in full.

B. In addition to the foregoing, in the event that prior to the earlier of
December 31 2013 and the satisfaction by SNA of its obligations under this Term
Sheet, there is a material failure by SNA to perform and comply with an
obligation pursuant to the Dearborn Agreement (as modified by this and other
Term Sheets or Amendments), Cliffs shall retain all rights and remedies
available under the Dearborn Agreement prior to its amendment by this Term Sheet
and/or applicable law in addition to the following rights and remedies:

1. The right to require SNA to purchase and pay for the Waived Tonnage (or such
portion thereof as Cliffs elects in its sole discretion) from Cliffs at the
price of $**** per ton; and/or

2. Any unpaid portion of the Current Amount or the Deferred Amount shall
automatically accelerate and be immediately due and payable and bear interest at
a default rate of the higher of ****% or the Prime Rate plus **** basis points
until it is paid in full.

 

7. Delivery:

A. SNA shall provide shipping schedules to Cliffs for the pellets to be
purchased hereunder by July 1, 2009. SNA will provide periodic updates to the
shipping schedules, as necessary.

B. Title shall transfer upon receipt of payment. Title retention/security
interest documentation shall otherwise remain the same as set forth in the
Dearborn Agreement and the Sparrows Agreement under which the particular pellets
are being purchased.

 

4



--------------------------------------------------------------------------------

Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.

 

8. Confidentiality:

Cliffs and Severstal each agree that the terms of this Term Sheet shall remain
confidential in accordance with Section 20 of the Dearborn Agreement, and the
confidentiality provisions contained in the Sparrows Agreement.

 

Cliff Sales Company

   Severstal North America, Inc.

By:    /s/ William R. Calfee

 

Title: Executive V.P.—Commercial

 

Date: June 19, 2009

  

By:    

 

Title: Vice President Purchasing

 

Date: June 19, 2009

The Cleveland-Cliffs Iron Company

  

By:    /s/ William R. Calfee

 

Title: Executive V.P.—Commercial

 

Date: June 19, 2009

  

Cliffs Mining Company

  

By:    /s/ William R. Calfee

 

Title: Executive V.P.—Commercial

 

Date: June 19, 2009

  

 

5